        Case 2:19-mc-00035-DWL Document 7-9 Filed 10/22/19 Page 1 of 2




                                                                              October 4, 2019

By email

Big Sky Energy Corporation                    Republic of Kazakhstan
c/o Mr. Stephen Fietta                        c/o Ms. Belinda Paisley
Mr. Ashique Rahman                            Ms. Chloe Carswell
Ms. Laura Rees-Evans                          Ms. Lucy Winnington-Ingram
Ms. Zsófia Young                              Ms. Azhar Kuzutbayeva
Ms. Oonagh Sands                              Reed Smith LLP
Ms. Miglena Angelova                          The Broadgate Tower
Fietta LLP                                    20 Primrose Street
1 Fitzroy Square                              London EC2A 2RS, United Kingdom
London W1T 5HE, United Kingdom                 and
                                              c/o Mr. Samuel Wordsworth QC
                                              Essex Court Chambers
                                              24 Lincoln’s Inn Fields
                                              London WC2A 3EG, United Kingdom
                                               and
                                              c/o Mr. Paul Choon Kiat Wee
                                              3 Verulam Buildings
                                              Gray’s Inn
                                              London WC1R 5NT, United Kingdom

                Re: Big Sky Energy Corporation v. Republic of Kazakhstan
                              (ICSID Case No. ARB/17/22)

Dear Sirs and Mesdames,

Please see the following correspondence from the President:


        The Tribunal has received and reviewed
                   Respondent’s request to pursue 28 U.S.C. § 1782 discovery in the
        United States District Court for the District Court of Arizona (the “Arizona
        Court”).


                     the Tribunal notes that Respondent has indicated it will pursue
        such discovery in a manner as to prevent the improper disclosure to the public
        of any confidential information. In permitting the Respondent to pursue 28
        U.S.C. § 1782 discovery in the Arizona Court, the Tribunal reserves the
        authority to later rule on any attempted introduction of evidence obtained
        Case 2:19-mc-00035-DWL Document 7-9 Filed 10/22/19 Page 2 of 2



        through the 28 U.S.C. § 1782 proceedings.




                                                            Yours sincerely,



                                                            Alex B. Kaplan
                                                        Secretary of the Tribunal

cc: Members of the Tribunal




                                                    2
